Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 12, 2010                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

  141000 & (17)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellant,                                                                                        Justices


  v                                                                SC: 141000
                                                                   COA: 295481
                                                                   Macomb CC: 2004-002096-FH
  JULIE CHRISTINE LAEL BAUMER,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. We
  ORDER that trial court proceedings are stayed until further order of the Court. The
  application for leave to appeal the April 12, 2010 order of the Court of Appeals remains
  pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 12, 2010                        _________________________________________
         p0511                                                                Clerk